Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Sokol et al. (9,987,109) discloses a dental cleaning appliance (110, Figures 1-11) comprising a pump for generating a burst of working fluid (fluid reservoir and pump to generate burst of water, see col. 9. lines 62-66; see also col. 28, lines 48-50); a control circuit for activating the pump (control buttons 122a, 122b, see col. 11, lines 61-66); a nozzle (nozzle 628) for delivering the burst of working fluid to the teeth of a user; and a fluid conduit (fluid passage 640) for conveying the burst of working fluid generated by the pump to the nozzle (628), wherein the nozzle comprises a fluid chamber extending about a longitudinal axis (longitudinal nozzle axis) for directing the burst of working fluid toward a fluid channel and a fluid outlet (fluid chamber outlet port at the end of nozzle 628) of the nozzle (628), the fluid chamber comprising a fluid inlet configured to direct working fluid into the fluid chamber off-center with respect to the longitudinal axis (approximately perpendicular with the longitudinal axis, see Figs. 33B-33C, see also Fig. 34B, the fluid inlet in Fig. 34B is clearly at an angle with respect to the longitudinal axis of the nozzle) to form a spray that is delivered to the teeth of the user (this is an oral irrigation device, water is sprayed towards the teeth, in use). The fluid chamber has a larger diameter than the fluid channel (see Fig. 33B-33C), and the nozzle comprises a first internal frustoconical transition (see Fig. 33B-33C and see col. 
Sokol is silent regarding the pump generating a burst of working fluid having a volume that is less than 1 ml; the fluid inlet configured to generate angular momentum about the longitudinal axis in the burst of working fluid to cause the burst of working fluid to break up to form a divergent spray of droplets; and the fluid channel has a larger cylindrical shape than the fluid outlet; and a second internal frustoconical transition between the fluid channel and the fluid outlet.
The next closest prior art Dove (2010/0152634) discloses a related teeth cleaning apparatus (Fig. 1) which has a fluid conduit (wand 2, Fig. 2) and a nozzle (nozzle 4, Fig. 1) having a fluid chamber (1, see annotated Fig. B below) having a longitudinal axis, a fluid channel (“fluid channel’ see annotated Fig. B below), and a fluid outlet (“fluid outlet” see annotated Fig. B below). The fluid chamber (Fig. B) has a larger cylindrical shape (diameter) than the fluid channel, and the fluid channel has a larger cylindrical shape (diameter) than the fluid outlet (see Figure B below, the nozzle narrows in diameter as the fluid progresses towards the outlet) due to a tapering transition between the fluid channel and the fluid outlet (see “tapering” in Figure B below). The fluid chamber comprises a fluid inlet (3, see annotated Fig. B below) configured to direct working fluid into the fluid chamber off-center with respect to the longitudinal axis (see Fig. 2 and see the last sentence of [0016]) to generate angular momentum about the longitudinal axis in the burst of working fluid (diversion element 6 causes the fluid inlet to direct the working fluid off-center and generate angular momentum, see Figs. 1-2, and see para. [0016]) to cause the burst of working fluid to 

    PNG
    media_image1.png
    398
    492
    media_image1.png
    Greyscale

However, the modified Sokol/Dove device lacks the feature of the fluid channel having a larger cylindrical shape than the fluid outlet, a first internal frustoconical .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785